Citation Nr: 0014072	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for asbestosis, claimed as 
a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1955 to June 1959.

In August 1994, service connection for pneumonia, chronic 
obstructive pulmonary disease (COPD) and bronchitis was 
denied.  The veteran did not appeal.  Thus, the claim became 
final.  38 U.S.C.A. § 7105(c) (West 1991).

In September 1997, the veteran argued that his lung disease 
was related to events of service, including exposure to 
asbestos.  In August 1998, the RO denied entitlement to 
service connection for asbestosis, claimed as a result of 
asbestos exposure.  Entitlement to service connection for 
residuals as secondary to exposure to lead paint was denied 
as well.  Thereafter, the veteran only perfected the appeal 
for the asbestosis matter.  At his personal hearing in August 
1999, the veteran argued that his asbestosis occurred as a 
result of being exposed to asbestos and lead paint and an in-
service bout of pneumonia.  Given the foregoing and in order 
to address all of the veteran's assertions presented on 
appeal, his contentions with regard to pneumonia and lead 
paint exposure will be address below only to the extent that 
those events are related to his claimed asbestosis.

In April 2000, the veteran filed a motion for advancement on 
the docket.  For good cause shown, his motion for advancement 
on the docket was granted.  38 U.S.C.A. § 7107(a) (West 
1991); 38 C.F.R. § 20.900(c) (1999).


FINDING OF FACT

The medical evidence does not show that the veteran currently 
has asbestosis.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
asbestosis, claimed as a result of exposure to asbestos, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his claimed asbestosis is related to 
an in-service bout of pneumonia and/or exposure to asbestos 
and lead paint.  The veteran maintains while aboard the USS 
Burton Island, he worked as commissary storekeeper and went 
in and out of the freezer and refrigerator.  He contracted 
pneumonia while crossing the equator.  The veteran also 
recalls participating in sandblasting, repainting, and the 
repair of steam pipes on the ship.  The pipes were wrapped in 
asbestos and he did not wear facemasks. 

Generally, service connection may be granted for a disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991).  The 
regulations state that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).

With respect to well groundedness, a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded service-connection claim generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and a current disability.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied, No. 97-7373 (June 22, 1998); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

Regarding asbestos, the Board acknowledges that currently 
there is no specific statutory guidance with regard to claims 
for service connection for asbestosis or other asbestos-
related diseases, nor has the Secretary promulgated any 
regulation.  See generally Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999); Ashford v. 
Brown, 10 Vet. App. 120 (1997); Ennis v. Brown, 
4 Vet. App. 438 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  However, the VA's M21-1, Part VI, para. 7.21 
(October 3, 1997) provides that inhalation of asbestos fibers 
can produce fibrosis and tumor, most commonly interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusion and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  Thus 
persons with asbestos exposure have increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  M21-1, Part VI, para 7.21(a).

While to Board is sensitive to the veteran's plight, review 
of the evidence in this case shows his claim is not well 
grounded.  There is no medical evidence showing that a 
diagnosis of asbestosis has been made.  Dyment v. West, 13 
Vet. App. 141; see also, Degmetich v. Brown, 104 F.3d 1328 
(Fed.Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Where there is no evidence 
of, or allegation of, current disability associated with 
events in service, the claim is not well grounded.).  

The Sick Call Treatment Records show that the veteran was 
stationed on the USS Burton Island and that he was treated 
for various disorders, including a sore throat, chills and 
fever, and bacteria pneumonia.  Nonetheless, they, as well as 
other service administrative and medical records, are silent 
with regard to any complaints of or adverse findings 
associated with a chronic lung disorder and asbestosis.  In 
fact, the reports show throughout service, chest x-rays were 
normal.

Additionally, although the private post-service medical 
reports from Interlake Medical Center dated from 1977 to 1990 
and VA medical reports from 1990 to 1998 show treatment for 
COPD, bronchitis, and asthma, the reports do not document a 
diagnosis of asbestosis.  On VA examination in March 1998 no 
asbestos specific changes were noted.  Moreover, in an August 
1999 statement, R.B.G., M.D., told the veteran that although 
significant asbestos exposure would place him at high risk 
for possibly developing interstitial lung disease, pleural 
disease, bronchogenic carcinoma, or mesothelioma in the 
future, there was no evidence that he was suffering from any 
asbestos-related disease.  In reaching that determination, 
R.B.G. acknowledged that the veteran told him that he had 
been exposed to asbestos while in service-on board 
icebreakers and as a steam pipe inspector.  The physician 
also recalled that his chest x-ray showing bilateral, 
symmetrical pleural thickening that is compatible with, and 
may be a marker of asbestos exposure, validated his history, 
and independently, the Chief of Radiology at the VA in May 
1996 interpreted his chest x-ray as follows: "Pleural 
thickening along the mid lateral chest walls which may 
indicate prior asbestos exposure."  Nonetheless, as 
previously noted, the physician concluded there was no 
evidence that he was suffering from any asbestos-related 
disease.  Specifically, his lungs were clear on chest x-ray 
and there was no evidence of restrictive disease on his 
pulmonary function tests.  Given the foregoing medical 
evidence which fails to establish a current diagnosis of 
asbestosis, the Board must find the claim not well grounded.  
Dyment, Degmetich, Chelte, Brammer, Rabideau, all supra.

Also of record are letters from the veteran's fellow 
soldiers, F.D. and D.O.B., in which they write that they were 
stationed with the veteran aboard the icebreaker, USS Burton 
Island, and recalled that he worked as storekeeper.  The 
soldiers also recalled that the veteran had pneumonia when 
they crossed the equator and spent a lot of time at sickbay.  
D.O.B. added that steam pipes aboard the ship were wrapped in 
asbestos and were constantly being repaired.  Asbestos dusk 
was everywhere.  

At his hearing in August 1999, the veteran reiterated that 
while serving aboard the USS Burton Island, he worked as a 
cook and storekeeper.  The work required going in and out of 
freezers, the rain, and a lot of hard work.  The veteran 
stated that he initially sought treatment for a lung disorder 
in 1965, and recalled incurring pneumonia while in service 
and having a high fever with coughing phlegm and difficulty 
with breathing.  The veteran stated that a doctor told him 
that his lungs were damaged because of the severity of his 
in-service pneumonia.  He, however, could not recall the name 
of the physician.  The veteran also testified that when 
inspecting the ship he would go into the shipyard where 
asbestos was located on the floor and pipes.  Chipped and 
cracked lead paint was also located in the shipyard.  Also, 
as storekeeper he painted and maintained the ship's store.  
The veteran remembered painting once a week.  

Initially, with respect to the veteran's assertion that a 
physician told him that he had asbestosis and that his lungs 
were damaged because of the severity of his in-service 
pneumonia, the Board notes that the veteran's statement of 
what a physician told him cannot suffice to make a claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 76-77 (1995); 
see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held, in context of resubmitted claim, claimant's 
statement as to what physician told him was insufficient to 
establish medical diagnosis.).  

The Board is also cognizant of the veteran's testimony as 
well as the lay assertions presented.  The Board, however, 
notes that although the veteran and his fellow soldiers are 
competent to testify as to the veteran's in-service pneumonia 
and asbestos exposure, they are not competent to render a 
diagnosis of asbestosis and create a relationship between 
that diagnosis and any in-service treatment received for 
pneumonia or exposure to asbestos or lead paint.  Lay persons 
cannot offer such medical opinions.  Moreover, in this case, 
the medical evidence is contrary to those lay assertions.  In 
the absence of medical evidence establishing a current 
diagnosis of asbestosis, the claim is not well grounded.  
Chelte, supra; Falzone v. Brown, 8 Vet. App. 398 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464; 
Grottveit, supra; 38 C.F.R. § 3.159(a).  The Board further 
finds that the RO advised the veteran of the evidence 
necessary to establish a well grounded claim, and the veteran 
has not indicated the existence of any post service medical 
evidence that has not already been obtained that would well 
ground his claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra.  The claim is denied.


ORDER

Service connection for asbestosis, claimed as a result of 
asbestos exposure, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

